Order granting the motion of petitioner Harry Sayer for an order directing the respondents-appellants, members of the board of trustees of the village of Port Chester, New York, and others, to reinstate him to the position which he formerly held in the village, and to pay petitioner the salary for such position from the date of his discharge to the date of his reinstatement, at the rate fixed and determined by the court after a hearing, unless agreed upon between the parties, unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Carswell, Davis, Johnston and Close, JJ.